Exhibit 10.1

Execution Version

TRANSITION AGREEMENT

This TRANSITION AGREEMENT (this “Agreement”) by and among Duncan Jamie Macdonald
(the “Executive”), INC Research, LLC (the “LLC”) and INC Research Holdings, Inc.
(the “Company”) (the “Parties”) is entered into as of July 27, 2016 (the
“Effective Date”).

WHEREAS, the LLC and the Executive are parties to an Employment Agreement, dated
July 31, 2014 pursuant to which the Executive serves as the Chief Executive
Officer of the LLC and the Company (the “Employment Agreement”); and

WHEREAS, the Parties have agreed that the Executive will transition from the
position of Chief Executive Officer and enter into certain arrangements pursuant
to such transition, including, without limitation, settlement of the rights and
obligations of the Parties under the Employment Agreement.

NOW, THEREFORE, in consideration of such services and the mutual covenants and
promises herein contained, the Parties hereby agree as follows:

 

1. Transition of CEO Position.

The Executive shall, subject to the terms and conditions of the Employment
Agreement, continue to serve as Chief Executive Officer of the LLC and the
Company, and as a member of the Board of Directors of the Company (the “Board”)
until October 1, 2016, unless an earlier date is mutually agreed by the Parties
(the “Transition Date”). Until the Transition Date, the terms and conditions of
the Employment Agreement shall remain in full force and effect. Effective on the
Transition Date, the Executive will resign as Chief Executive Officer and from
all other executive positions with the Company and its subsidiaries and as a
member of the Boards of Directors of the Company and its subsidiaries, but will
continue as an employee of the Company or a subsidiary, as set forth in this
Agreement. The Executive agrees to execute any documentation presented by the
Company solely to effectuate all such resignations from such offices and/or
directorships as of the Transition Date. From and after the Transition Date, the
Employment Agreement shall be terminated and the terms thereof shall be
superseded by this Agreement.

 

2. Transition Services and Compensation.

Effective as of the Transition Date and through February 28, 2017 (such date,
the “Separation Date” and such period, the “Transition Period”), the Executive
shall continue as a full-time employee of the Company or a subsidiary in the
non-executive positon of Vice Chairman, reporting to the Chairman of the Board.
During the Transition Period, the Executive shall assist in the transition of
his responsibilities as Chief Executive Officer and shall have such other duties
and responsibilities as shall be agreed upon by the Executive and the Chairman
of the Board. During the Transition Period, the Executive shall continue to
receive the same base salary and benefits (including, without limitation,
vesting of outstanding equity compensation awards) that the Executive receives
as Chief Executive Officer of the Company as of the date of this Agreement,
provided that the Executive shall not receive a grant of any additional
incentive compensation or equity awards in respect of the Transition Period. The
Board may, acting in good faith, limit the services of the Executive prior to
February 28, 2017, provided that any such limitation shall



--------------------------------------------------------------------------------

not effect a termination of employment or reduce the rights and benefits
(including, without limitation, vesting of outstanding equity compensation
awards) of the Executive under this Agreement, except in the event of a
termination for “Cause” (as defined in the Employment Agreement). Effective as
of the Separation Date, the Executive shall resign from employment with the
Company and its subsidiaries for all purposes, including for the purposes of all
compensation and employee benefit plans in accordance with the terms of such
plans, except as provided herein.

 

3. Separation Payments and Benefits.

(a) In consideration of the Executive’s execution of and compliance with the
terms of this Agreement (including the General Release in Section 5 hereof) and
the early termination of the Employment Agreement, the Company will provide the
Executive with the following separation payments and benefits following the
Separation Date. The Executive acknowledges that receipt of the separation
payments and benefits set forth in this Agreement is subject to his compliance
with the terms of this Agreement.

(i) Separation Payments. The Executive shall be entitled to receive separation
payments equal to $1,200,000 in the aggregate, payable in twelve (12) equal
monthly installments of $100,000 commencing March 1, 2017, in accordance with
the Company’s regular payroll procedures and subject to applicable tax
withholdings.

(ii) Bonus Payment. The Executive shall be entitled to a one-time bonus payment,
in lieu of any bonus payable under the Company’s Management Incentive Plan (the
“MIP”), in the amount of $800,000 (at the 100% target level under the MIP),
payable at the same time as annual bonuses under the MIP are otherwise paid to
executives of the Company in 2017 (but not later than March 15, 2017), subject
to applicable tax withholdings.

(iii) COBRA Benefits. If the Executive timely elects continued health coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), the Executive and his eligible dependents shall continue to be
covered under the medical benefit plans of the Company or a subsidiary for the
18-month period following the Separation Date, and the Company shall reimburse
the Executive (on an after-tax basis) for the entire amount of any premiums paid
by the Executive to continue such COBRA coverage.

(iv) Equity Compensation Awards. The Executive shall continue to have all rights
and benefits associated with his outstanding equity compensation awards
(including stock options, restricted stock units and performance restricted
stock units) that shall have vested on or prior to the Separation Date, subject
to the terms and conditions of this Agreement and the applicable award
agreements. For the avoidance of doubt, the outstanding equity awards that are
eligible to become vested through the Separation Date are listed on Exhibit A
hereto.

 

2



--------------------------------------------------------------------------------

(b) The Executive acknowledges that the payments outlined above are in full
discharge of any obligations of the Company and the LLC to the Executive under
the Employment Agreement or otherwise and any other agreement or arrangement of
the Parties. Notwithstanding the foregoing, nothing in the Agreement is intended
to waive the Executive’s rights to accrued obligations, including any earned and
unpaid base salary and business expenses, and rights under employee benefit
plans, in each case through and including the Separation Date.

 

4. Indemnification.

In accordance with the terms of Section 14 of the Employment Agreement, from and
after the Separation Date, the Company and the LLC shall, to the fullest extent
permitted by Section 145 of the Delaware General Corporation Law, as such
section may be amended and supplemented from time to time, continue to indemnify
the Executive against expenses (including attorneys’ fees), judgments, fines,
amounts paid in settlement and/or other matters referred to in or covered by
such section, by reason of the fact that the Executive was a director, officer,
employee or agent of the Company or the LLC or was serving at the request of the
Company or the LLC as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
the advancement of expenses in accordance with Section 7.4 of the Company’s
Amended and Restated Certificate of Incorporation and Section 6.04 of the
Company’s Amended and Restated Bylaws, each as in effect on the date hereof.

 

5. General Releases.

(a) In exchange for and in consideration of the covenants and promises contained
herein, the Executive, on behalf of himself, spouse, children, agents, heirs,
executors, administrators, beneficiaries, trustees, legal representatives, and
assigns, hereby waives, discharges, and releases the Company, the Company’s
affiliates and any related entities (including, without limitation, the LLC),
and the present and former directors, officers, employees and representatives of
all of them, as well as any employee benefit plans and plan fiduciaries
(together, the “Releasees”), from any and all actions, causes of action,
obligations, liabilities, claims and demands the Executive may have, known or
unknown, contingent or otherwise, and whether specifically mentioned or not,
regardless of when they accrued until the Effective Date of this Agreement. This
release includes, but is not limited to, any claims arising under the Employment
Agreement through the Effective Date of this Agreement.

(b) This release includes, but is not limited to, any claims based on employment
with the Company or its subsidiaries or the termination of that employment,
including the release of any claims for wrongful discharge or breach of contract
(express, implied or otherwise). This release includes, but is not limited to,
any claims of alleged employment discrimination, harassment, or retaliation on
any basis, including age, race, color, ethnicity, national origin, gender,
religion, pregnancy, disability (or perceived disability), sexual orientation,
veteran’s status, whistleblower status or marital status. This release includes,
but is not limited to, any claims the Executive may have under the Title VII of
the Civil Rights Act of 1964, as amended; the Equal Pay Act; the Americans With
Disabilities Act; the Age Discrimination in Employment Act; the Older Workers
Benefit Protection Act; the Older Worker Benefits Protection Act; the Employee
Retirement Income Security Act of 1974, as amended; the Family

 

3



--------------------------------------------------------------------------------

and Medical Leave Act, the Lilly Ledbetter Fair Pay Act of 2009; the
Consolidated Omnibus Budget Reconciliation Act; the Occupational Safety and
Health Act; the North Carolina Equal Employment Practices Act; the North
Carolina Retaliatory Employment Discrimination Act, the common law of the State
of North Carolina, or any other federal, state, or local laws or regulations,
including any and all laws or regulations prohibiting employment discrimination,
harassment, or retaliation. This release includes, but is not limited to, any
claims for negligence, defamation or intentional tort.

(c) This release does not include a release of any rights the Executive may have
to vested benefits, any rights the Executive may have under this Agreement, any
rights the Executive may have to indemnification and advancement of expenses as
provided above, or any director and officer liability insurance.

(d) The Executive agrees that he hereby waives any right that he may have to
seek or to share in any relief, monetary or otherwise, relating to any claim
released herein, whether such claim was initiated by him or not. The Executive
further agrees, to the maximum extent permitted by law, that he will not, at any
time hereafter, assist in the commencement or prosecution of, as an advisor,
witness (unless compelled by legal process or court order) or otherwise, any
action or proceeding of any kind, judicial or administrative on behalf of any
other person in any court, agency, investigative or administrative body against
any Releasee with respect to any act, omission, transaction, practice, conduct,
occurrence or any other matter up to and including the date of execution of the
Agreement.

(e) The Executive acknowledges that he has been offered the opportunity to
consult legal counsel and to consider the terms of the Agreement and General
Release for a period of twenty-one days. This Agreement shall become effective
on the eighth (8th) day following the date on which the Executive signs the
Agreement (the “Effective Date”), unless the Executive revokes the Agreement and
General Release prior to such date. In the event of such revocation, this
Agreement and the promises contained herein shall automatically be null and
void.

(f) On or within five (5) days following the Separation Date, the Executive
agrees to execute a form of General Release presented by the Company in a form
substantially identical to the foregoing, with respect to any claims from the
Effective Date until the Separation Date.

 

6. Survival of Restrictive Covenants.

(a) The following covenants under the Employment Agreement shall survive in
accordance with their terms, effective from and after the Separation Date. Such
provisions are incorporated herein by reference and shall constitute a part of
this Agreement as if fully set forth herein. For purposes of such covenants,
references to the “Company” in the Employment Agreement shall be deemed to be
references to the Company and the LLC, as defined herein.

 

4



--------------------------------------------------------------------------------

Section 8 (Confidentiality)

Section 9 (Non-Solicitation of Customers and Other Business Relations)

Section 10 (Non-Solicitation of Employees; Non-Disparagement)

Section 11 (Non-Competition)

Section 13 (Developments)

Section 15 (Cooperation)

(b) The foregoing covenants (and correlative provisions of the Employment
Agreement, including, without limitation, Sections 12, 24(e) and 24(f)) shall
continue in effect for the time periods set forth in the Employment Agreement,
except that the “Restricted Period” for purposes of the non-competition and
non-solicitation covenants of Sections 9, 10 and 11 of the Employment Agreement
shall expire on March 1, 2018. The Board shall consider in good faith the
Executive’s request for waiver of the non-competition covenant under Section 11
of the Employment Agreement at any time after September 30, 2017 in respect of
any non-executive board of directors position that may be offered to the
Executive. The Company consents to the Executive’s service, commencing following
the Transition Date, as a non-executive director of the entity identified by the
Executive to the Board in connection with the execution of this Agreement and
agrees that such service shall not be deemed a violation of Section 11
(Non-Competition) of the Employment Agreement; provided that Executive’s
continued service on such board does not represent a business conflict with the
Company’s key customers or otherwise result in a violation of the other
restrictive covenants incorporated by this Section 6, and that the Executive
shall comply with the Company’s reasonable requests to consult with respect to
the compliance with this proviso.

(c) The obligations of the Company to provide, and the right of the Executive to
receive, the separation payment and benefits under Section 3 of this Agreement
shall be conditioned upon the Executive’s continued compliance with the
foregoing restrictive covenants and the other terms and conditions of this
Agreement. Further, in the event of any material breach of such covenants, the
Executive shall forfeit his right to the retention of any such payments and
benefits previously received, and any such payments and benefits shall be
subject to recoupment by the Company, which the Executive shall repay to the
Company within ten (10) days following written demand.

 

7. Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of the Company,
the LLC and any successor thereto, through merger, consolidation or otherwise.
This Agreement shall not be assignable by the Company, the LLC or the Executive.

 

8. Notices.

Notices and all other communication shall be in writing and deemed to have been
duly given when personally delivered or when mailed by United States registered
or certified mail. Notice to the Company and the LLC shall be sent to:

INC Research Holdings, Inc.

Attn: General Counsel

3201 Beechleaf Court, Suite 600

Raleigh, North Carolina 27604

Notices and communications to the Executive shall be sent to the address the
Executive most recently provided to the Company in writing.

 

5



--------------------------------------------------------------------------------

9. Communications.

The Company will provide to the Executive, and to such persons as are reasonably
requested by the Executive from time to time, letters of reference in a form
substantially in accord with the draft previously provided to the Executive in
connection with the execution of this Agreement.

 

10. Governing Law, Forum and Jury Waiver.

This Agreement and all disputes, claims or controversies arising out of or
related to this Agreement, shall be governed by the laws of the State of North
Carolina without regard for or reference to any choice or conflict of law
principles of any jurisdiction. The Parties agree that any action or proceeding
with respect to this Agreement or the Executive’s employment with the Company or
its subsidiaries shall be brought exclusively in the state or federal courts in
the State of North Carolina, and the Executive voluntarily submits to the
exclusive jurisdiction over the Executive’s person by a court of competent
jurisdiction located within the State of North Carolina. The Parties hereby
irrevocably waive any objection they may now or hereafter have to the laying of
venue of any such action in the State of North Carolina, and further irrevocably
waive any claim they may now or hereafter have that any such action brought in
said court(s) has been brought in an inconvenient forum. The Parties hereby
knowingly and expressly waive their right to a jury trial for any claim relating
to his/her/its rights or obligations under this Agreement.

 

11. Entire Agreement.

This Agreement contains all the understanding between the Parties hereto
pertaining to the subject matter hereof and supersedes all undertakings,
promises and agreements, whether oral or in writing, previously entered into
between them with respect to the subject matter herein. The Agreement represents
the entire agreement and understanding between the Parties concerning the
Executive’s separation from the Company and its subsidiaries, and, subject to
the continued application and validity of the Employment Agreement until the
Transition Date, supersedes and replaces any and all prior agreements and
understandings concerning the Executive’s employment relationship with the
Company and its subsidiaries, the Executive’s compensation by the Company and
its subsidiaries and the transition and the separation of the Executive’s
employment. Effective as of the Transition Date, this Agreement supersedes the
terms of the Employment Agreement, which shall be of no further force or effect
following the Transition Date, except for the provisions expressly incorporated
herein by reference.

 

12. Amendment, Modification or Waiver.

This Agreement may not be changed orally, and no provision of this Agreement may
be amended or modified unless such amendment or modification is in writing,
signed by the Executive and by a duly authorized officer of the Company. No act
or failure to act by the Company will waive any right, condition or provision
contained herein. Any waiver by the Company must be in writing and signed by a
duly authorized officer of the Company to be effective.

 

6



--------------------------------------------------------------------------------

13. Severability.

In case anyone or more of the provisions contained in this Agreement shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal, or other unenforceable provision had never been contained herein. If,
moreover, anyone or more of the provisions contained in this Agreement shall for
any reason be held to be excessively broad as to duration, geographical scope or
subject, it shall be construed by limiting it and reducing it so as to be
enforceable to the extent compatible with applicable law as it shall then
appear.

 

14. Section 409A.

(a) Compliance. The intent of the Parties is that payments and benefits under
this Agreement comply with or are exempt from Section 409A and, accordingly, to
the maximum extent permissible, this Agreement shall be interpreted to that end.
If any benefit or payment is deemed to not comply with Section 409A, the Company
and the Executive agree to renegotiate in good faith any such benefit or payment
so that either Section 409A will not apply or compliance with Section 409A will
be achieved. A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Section 409A upon or following a termination of employment, unless such
termination is also a “separation from service” within the meaning of
Section 409A and the payment thereof prior to a “separation from service” would
violate Section 409A. For purposes of any such provision of this Agreement
relating to any such payments or benefits, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
If the Executive is deemed on the Separation Date be a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B), then,
notwithstanding any other provision herein, with regard to any payment or the
provision of any benefit that is considered nonqualified deferred compensation
under Section 409A payable on account of a “separation from service,” such
payment or benefit shall not be made or provided prior to the date which is the
earlier of (A) the day after the expiration of the six-month period measured
from the date of such “separation from service” of the Executive, and (B) the
day after the date of the Executive’s death (the “Delay Period”). Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 14(a) (whether they would have otherwise been payable in a single
lump sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Executive in a lump sum as part of the first full payroll
cycle following the Delay Period, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein. Whenever a payment under this Agreement
specifies a payment period with reference to a number of days, the actual date
of payment shall be within the sole discretion of the Company. If under this
Agreement, an amount is paid in two (2) or more installments, for purposes of
Section 409A, each installment shall be treated as a separate payment.

 

7



--------------------------------------------------------------------------------

(b) Reimbursements. (i) All expenses or other reimbursements as provided herein
shall be payable in accordance with the Company’s policies in effect from time
to time, but in any event any reimbursements that are non-qualified deferred
compensation subject to Section 409A shall be made on or prior to the last day
of the taxable year following the taxable year in which such expenses were
incurred by the Executive; (ii) no such reimbursement or expenses eligible for
reimbursement in any taxable year shall in any way affect the expenses eligible
for reimbursement in any other taxable year; and (iii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchanged for another benefit.

 

15. Counterparts.

This Agreement may be executed in any number of counterparts, each of which will
be deemed to be an original, but all of which together will constitute one and
the same Agreement. Counterparts may be transmitted and/or signed by facsimile
or electronic mail. The effectiveness of any such documents and signatures shall
have the same force and effect as manually signed originals and shall be binding
on the Parties to the same extent as a manually signed original thereof.

********************

 

8



--------------------------------------------------------------------------------

The Executive acknowledges that he has carefully read the Agreement in its
entirety; that he has had an adequate opportunity to consider it and to consult
with any advisors of his choice about it; that he understands all the terms of
the Agreement and their significance; that he knowingly and voluntarily assents
to all the terms and conditions contained herein; and that he is signing the
Agreement voluntarily and of his own free will.

 

INC Research Holdings, Inc.      Duncan Jamie Macdonald

/s/ Christopher L. Gaenzle

By:   Christopher L. Gaenzle

         Chief Administrative Officer &  General Counsel

    

/s/ Duncan Jamie Macdonald

     Date: July 27, 2016      Date: July 27, 2016 INC Research, LLC     

/s/ Christopher L. Gaenzle

By:   Christopher L. Gaenzle

         Chief Administrative Officer &  General Counsel

     Date: July 27, 2016     

[Signature Page to Transition Agreement]

 



--------------------------------------------------------------------------------

Exhibit A

Schedule of Equity Awards

2010 Plan Awards

 

Grant Date

   Exercise Price      Vesting Date      Number of Shares
Vesting  

9/19/11 (Option)

   $ 10.57         7/28/16         29,585   

1/1/13 (Option)

   $ 10.57         1/1/17         17,751   

8/5/13 (Option)

   $ 10.57         12/31/16         29,585   

8/5/13 (Option)

   $ 10.57         12/31/16         17,751   

4/1/14 (Option)

   $ 13.52         12/31/16         8,876   

6/30/14 (Option)

   $ 16.06         12/31/16         9,467   

2014 Plan Awards

 

Grant Date

   Exercise Price      Vesting Date      Number of Shares
Vesting  

1/19/16 (Option)

   $ 42.88         1/19/17         4,445   

1/19/16 (RSU)

     N/A         1/19/17         10,000   

 

10